NOTICE: The attorneys on the attached list have
the opportunity to comply with outstanding
requirements prior to the effective date of the
Supreme Court Order and not be administratively
suspended. The current license status of a
Pennsylvania attorney can be found on the
Disciplinary Board’s website.
https://www.padisciplinaryboard.org/for-the-
public/find-attorney
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21

                                     Philadelphia County
                                           Active
ID#            Attorney
89853          Ahonkhai, Imiebihoro Teresa
323305         Angus-Anderson, Wendy Elizabeth
35522          Askot, Stuart K.
81211          Barbich, Marie Sarkees
326969         Batastini, Joseph
37661          Bischoff, Jamie Barton
90457          Bloise, Diana Maria
67392          Borum, Trevan
318041         Brett, Colin E.
93242          Brody, Tyler
89819          Brooks, Marni J.
324587         Brophy, Anne K.
321444         Brother, Melanie Las
21705          Brown, Medford J. III
37332          Burdumy, Stephen Thomas
30069          Cameron, Edward J.
95105          Capobianco, Christina Lynn
81848          Cataldi, Richard A.
42261          Cawley, Michael J.
315959         Chapman, Julia
315744         Chiaramonte, Neha Yadav
316768         Chivinski, Justin Faust
80943          Conlin, Kelly A.
47347          Conway, Gwendolyn A.
78236          Corcoran, Matthew F.
320264         Daulerio, Hugh
320815         deMedeiros, Alison Gene
202108         Dixon, Daniel Michael
29561          Dochney, Francis X.
49231          Doherty, Dawn Courtney
12386          Dolfman, Murray B.
309114         Dorliae, Kou
311879         Elder, William Robert Jr.
206663         Engel, Kimberly Michelle
88113          Esterbrook, Scott
67515          Fabiani, Christa Ann
307206         Feden, Kristen Marguerite Gibbons

                                                                                     1
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Philadelphia County
                                           Active
ID#            Attorney
36736          Felix, Elit R. II
204303         Foley, Catherine Anne
27081          Franqui, Angel Luis Jr.
79023          Gabor, Heather L.
26712          Gaines, Carolyn L.
30561          Galante, Linda Ann
41362          Gallagher, Mark T.
319590         Giardina, Thomas John
16038          Goldberg, Michael D.
37249          Goldman, Jerry S.
202414         Green, Joseph II
52372          Hall, Clayton
314466         Hallmark, Allie Jordan
71550          Hamill, Joseph J. Jr.
49987          Harty, Thomas S.
29197          Heideck, Robert Earl
317787         Hodgson III, C Clark
41454          Hom, Anna
83693          Hornik, Avram Daniel
94860          Horwitz, Megan Kendall
203633         Hurdle, Nakea S.
200334         Igwe, Emeka
27690          Ingram, Gerald B.
2944           Katevatis, Peter
71741          Keen, Victor Ford
314451         Keith, Andrew Alan
202618         Kim, Richard
46933          Koppelman, Nancy Faye
203549         Koptiw, Michael Allen
87858          Labella, Gabriella
73604          Lafferty, Steven M.
29392          Laureda, Juan J.
209720         Leff, Alan Michael
312616         Leite-Young, Robert Captain
81410          Leone, David S.
50701          Levine, Ari D.
207840         Londar, Lilia

                                                                                     2
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                   Philadelphia County
                                          Active
ID#            Attorney
68347          Manigault, Elmyra
46442          Mannix, Christopher D.
25055          Mariani, Ralph A.
84822          Markowitz, Tammi
328454         Massaquoi, Magdaleine Grace
319691         McCaffrey, Ryan Austin
324814         McClendon, Daniel Kirkland
327100         McDevitt, Krisia Ashley
71028          Meade, Alston B. Jr.
326491         Mendez, Raul III
209489         Micaily, Arash
84861          Mildenberg, Brian R.
325434         Miller, David
209527         Montgomery, Joseph William II
326921         Moore, Rory
35296          Morris, Edward J.
82759          Mulroney, Moira Byrne
320599         Neiman, Erik Steven
68610          Perry, Marc H.
328109         Pierson, Shauna Joelle
327596         Platt, Kyle Ian
328530         Prucino, Kevin Joseph
79170          Salgado, Ralph F.
63190          Salvacion, Mark Ignatius
88925          Salvatore, David
28384          Sarowitz, Lawrence S.
9910           Sebastianelli, Joseph T.
25154          Sere, George Morris
8813           Sereni, A. Leo
19958          Servin, Jeffrey Dean
93519          Shapiro, Yana
48888          Sheils, Denis Francis
318322         Sidari, Amanda Marie
309485         Skipton, Edward
202835         Solomon, Jared Garth
4259           Solomon, Lawrence
202590         Speciale, Benjamin Barnes

                                                                                     3
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Philadelphia County
                                           Active
ID#            Attorney
311897         Speziali, Dominic Andrew
66717          Stack, Michael J. III
200857         Stern, Jennifer Agnes
322741         Swist, Joseph Zachary
203108         Taylor, Matthew Brent
89967          Thauer, Susan Bradford
319738         Torrey, Haley
205448         Van Scoy, Kathryn Ellen
47017          Vuocolo, Diane E.
56925          Whitcomb, Lisa M.
19651          Wilbraham, Edward Joseph
36650          Wiley, James F. III
324520         Williams, Jasmine Marie
315042         Wilson, James Averett
202947         Winning, Stephen Michael
312563         Wyche, Selah Tenet Nancy
312161         Younis, Ramsey Mumtaz




                                                                                     4
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                   Philadelphia County
                                          Inactive
ID#            Attorney
93901          Barras, Jacklynn Ann
202520         Brown, DeWitt Clinton IV
88404          Hornberger, Steven D.
325611         Jacob, Jaini
30008          Kennedy, Eileen
205433         Krause, Arielle Spells
319894         Landis, Patrick Joseph
49226          Rearden, Jacqueline Pat
204326         Rodier, Danielle Nicole
4185           Rome, Joel E.
86449          Uhniat, Colleen Ann
42783          Vonier, Scott Douglas
9809           Weinberg, Herman P.
25161          Weiner, Howard L.
91343          Zerbe, Alana Ann




                                                                                     5
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                   Philadelphia County
                              In-House Corporate Counsel
ID#            Attorney
323313         Ford, Khalif
324024         Hamdy, Osama Emad
322238         Hilton-Kingdon, Peter Woodbury
326569         Morrell, Aidan McGuire
319647         Sprague, Nicholas




                                                                                     6
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Lancaster County
                                           Active
ID#            Attorney
6938           Chillas, William E.
81902          Cooper, Julie M.
50266          Coughlin, Sharla Robinson
63650          Hess, Michael Donald
55919          Muzic, Joseph G.
313243         Stout, Raymond Ellsworth III
68468          Stoycos, William Ross
7013           Underhill, Christopher S.
205195         Wachinski, Nicholas John




                                                                                     7
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Lancaster County
                                          Inactive
ID#            Attorney
75767          Evarts, Robert Alan
63243          Tafelski, Michael D.




                                                                                     8
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Northampton County
                                          Active
ID#            Attorney
321345         Bruno, Alyssa Marie
28863          Edridge, Richard M.
91481          Gallagher, John F.
322055         Medina, Jose Miguel
201426         Ondilla, Michael Andrew
47268          Pfeiffer, James Lewis




                                                                                     9
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                       Allegheny County
                                            Active
ID#            Attorney
376            Arch, John G.
77021          Baldwin, James Ackron
1146           Beard, Philip E.
307901         Bey, Orne Sr.
318084         Biearman, Stephanie Jean
83984          Blake, Jason James
375            Bonistalli, Joseph J.
312473         Boucaud, Safiya Natalia
93396          Brantley, Bryan C.
87284          Brash, David Francis III
66777          Bresch, Jeffrey John
16702          Cavanaugh, Terry C.
312595         Chambers, Leslie Randall
319825         Checkley, Janet Carolyn
48529          Chutz, Michael J.
89568          Comas, Antonio Angelo
88402          Cook, James Louis III
78152          Cottle, Eric R. I.
44743          Cummings, Glenn Paul
324483         Decker, Jenna Mary
207178         Dharwadkar, Rohit Kumar
75394          Doblick, Donna Marie
327834         Dormer, Maxwell Regis
43041          Drake, Edwin P.
319807         Edrington, Christianna Alyse
76973          Evans, Jenifer E.
207507         Feldman, Ralph Nathan
202018         Feldstein, Allison L.
87854          Flaherty, Mark Patrick
38328          Foster, George B.
53528          Fried, Margaret J.
324710         Garcia, Raul Enrique III
207161         Gelacek, Zachary Philip
205045         Generett, William Osborne Jr.
328314         Gordon, Travis Andrew
205159         Gray, Elbert Richard Jr.
77725          Gursky, Alexis

                                                                                     10
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                       Allegheny County
                                            Active
ID#            Attorney
35943          Handelsman, George B.
86949          Hanna, Frederick Duffy
53804          Harrington, Moira cm
68729          Hayden, Thomas A. P.
91040          Heineman, Sarah Beth
70546          Horowitz, Scott Benjamin
37555          Hughes, Karen Louise
1252           Jacobs, Norman H.
327134         Jordan, Rondell Magic
10463          Koerner, Ronald P.
26415          Kortlandt, Donald Allen
42770          Kropp, David H.
321392         Krueger, Jesse James
210314         LeCuyer, Aimee Maureen
53627          Lenhardt, Ross E.
317440         Leonard, Timothy Jeffrey
47947          Lloyd, Janet Sue
41902          MacPherson, Sandra Jean
34514          McAnulty, Vera Sue
307607         McGraw, James Patrick III
10023          Messer, Howard F.
313706         Miller, Jennifer Lynn
318031         Morrow, Halstead
21615          Moyer, Linton L.
325613         Munza, Jeremy Daniel
93341          Myers, Rebecca Anne
308165         Naik, Kelly Elizabeth
37471          Nedlik, John Eric
37948          Nelson, Garry A.
79897          Nzambi, Paulo Alexandre N. M.
76542          O'Connor, Gavin Michael
328110         O'Hara, N Alexander
200374         Oliver, Jenee Nydia
148            O'Loughlin, David L. Jr.
69492          Pandaleon, Thomas Edwin
312210         Parker, Nancy Alaba
73344          Parrish, Alexander Wells

                                                                                     11
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                       Allegheny County
                                            Active
ID#            Attorney
65610          Patak, Terri Imbarlina
63506          Pavelle, Scott P.
325328         Pokrandt, Mark Raymond
93393          Powell, Brittany Erin
57882          Ramser, Joseph Andrew
53547          Rarig, Cynthia K.
34917          Reagle, Raymond E.
59192          Reid, Linda K.
92754          Roederer, Charlotte Dianne
26475          Russo, Severin A.
85787          Salynski, Mary Kathryn
86551          Sargent, Amanda Hope
307909         Schneider, Kelie Cummins
310790         Segal, Pamela
321773         Selbe, Anthony William
33558          Siroky, Georgene
327103         Smith, Jeremy D.
317406         Smith, Matthew Brian
31723          Smyrnes, Peggy Michelle
85030          Spatafore, Marcus Anthony
30808          Stanton, Robert Martin
310068         Stewart, Samantha Ann
10541          Trimm, Thomas W.
91863          Tryczynski, Christina
37519          Tyszkiewicz, Rita Marie
77275          Vuillemot, Jay Robert
46113          Walrath, Deborah Browne
308344         Welch, Vanessa Ann
85443          Werner, John David
311931         Wrenshall, Katherine McCurdy
205533         Zimmerman, Seth Reuben




                                                                                     12
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Allegheny County
                                          Inactive
ID#            Attorney
73818          Beier, Mary Regina
78301          Bindell, Francine Lisa
203280         Cicconi, Christopher Lee
307604         Donahue, Thomas Garrett
322484         Gazze, Alissa
73324          Heitzenrater, Stacey R.
44377          Hewitt, Jennifer Wilson
84783          Jahn, Richard E.
315549         Kostman, Marni Elizabeth
11229          McLean, Michael C.
203228         Nitowski, Gary Alan
53040          Perry, Douglas Edward
204339         Whetzel, Sara Busch
317833         Woodruff, John Bryant II




                                                                                     13
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                  Allegheny County
                            In-House Corporate Counsel
ID#            Attorney
317481         Shepherd, Martin




                                                                                     14
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Erie County
                                        Active
ID#            Attorney
206306         Vendetti, Chester James Jr.




                                                                                     15
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                       Bucks County
                                           Active
ID#            Attorney
56290          Asplen, Christopher Howard
90777          Ball, Christopher David
315680         Chaudhry, Imtiaz Manzoor
15384          Di Cola, Perry F.
31279          Friedman, Steven J.
322111         Gaines, Mark Weldon
326947         Hackenberg, Adam Ryan
18865          Karsch, Jay H.
309980         Kovalsky, Michael Kent
84228          McConnell, William
37819          McDavid, George Edward
88876          Murphy, Jennifer Safford
63268          Pizzo, Joseph William
79077          Vaccaro, Frank M. Jr.
319900         Votava, Gerald Joseph III
40755          Walton, Frederick M. Jr.
52196          Watts, Melody C.
60363          Weaver, Stephen R.
26008          Wind, Lawrence S.




                                                                                     16
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Bucks County
                                           Inactive
ID#            Attorney
94283          Caputo, Phillip David
39686          Cilio, Peter C.
315544         Johnson, Caitlin Brittany
52914          Litwa, Robin L.
22253          Martinez, Thelma E.
203355         Mirville, Patrick Yves




                                                                                     17
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                               Northumberland County
                                         Active
ID#            Attorney
203335         Matulewicz, Anthony Michael III




                                                                                     18
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                   Cumberland County
                                        Active
ID#            Attorney
308083         Delaney, Paul Lawrence
72604          Michak, George A.
318055         Walters, Liana Elizabeth Branca




                                                                                     19
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                 Cumberland County
                                        Inactive
ID#            Attorney
207826         Barker, William Barney
28092          Beauduy, Thomas Walter
92303          Glenn, Peter Grattan
89962          Portanova, Dominic J.
84068          Teeter, Krista Dawn
77710          Williams, Kathryn R.




                                                                                     20
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                  Westmoreland County
                                         Active
ID#            Attorney
32408          McCreary, John R.
83205          Ressler, Roberta LaJean
30347          Roth, John Allen
91741          Sam, Christian Paul
307432         Schimizzi, Matthew Richard
205126         Tomasic, Timothy Nicholas
27383          Valasek, R. E.




                                                                                     21
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Luzerne County
                                           Active
ID#            Attorney
89408          Jones, Michael Charles
78402          Ratchford, Christopher P.
35061          Santora, Ronald Vincent




                                                                                     22
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Luzerne County
                                       Inactive
ID#            Attorney
15005          Sobota, Raymond J.




                                                                                     23
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Dauphin County
                                          Active
ID#            Attorney
310005         Beaston, Valerie Lynn
24898          Brown, Michael F.
53667          Calhoon, Ronald Lee
86847          Holloway, Laura A.
31060          Hughes, Deborah Ann
84919          Matas, Marylou
21153          Norton, Laurence E. II
32308          Phenicie, Mark Elihu
93535          Selemba, Kimberly A.
318105         Sherbine, Brian Michael




                                                                                     24
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Dauphin County
                                        Inactive
ID#            Attorney
22815          Exar, Eve Koletas
52802          McGovern, Michael James
29652          Nichols, Dianne I.
79412          Russell, Richard G.




                                                                                     25
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Dauphin County
                             In-House Corporate Counsel
ID#            Attorney
94314          Suminski, Richard J.




                                                                                     26
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Chester County
                                          Active
ID#            Attorney
33758          Bell, Craig M.
30189          Boyd, Penelope A.
206740         Castagna, Kristy Marie
310188         Catania, Rosa Paloma Proctor
307297         Creasy, Clinton Edward
65177          Delaney, Matthew Sullivan
88221          Dougherty, Elizabeth Dinan
20744          Egan, Gerard P.
81904          Etzweiler, Joan Marie
71617          Farrell, Jacques Daniel
310872         Goldstein, Brooke Elizabeth
25732          Harvey, Sharon F.
204092         Herrell, Roger Wayne Jr.
202534         Kennedy, K. Scott
310665         McClellan, James Stephen Jr.
84898          McNelly, Robert J.
83537          Montgomery-Budd, Angela EM
327990         Myers, Conor John
30515          O'Leary, Neil Joseph
62610          Pitt, Terence M.
315082         Rector, Mickala Lorraine
72422          Simmons, Dennis
201791         Taylor, Cory Philip
81544          Thelman, Kimberly M.
78823          Wilson, James Michael




                                                                                     27
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Chester County
                                         Inactive
ID#            Attorney
44600          Clouser, Lynn A.
319017         Cooper, James Samuel
90796          Coyne, Allyson Frances
76787          Ferrer, Sebastian
310160         Forbes, Lisa Yvonne
323295         Jackson, Herbert John
209735         Johnson, Randy
84640          Rodriguez, Jesse A.
75433          Rodriguez, Kellen F.
88191          Scali, Kristin Adele




                                                                                     28
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                   Somerset County
                                       Inactive
ID#            Attorney
70383          Callihan, Mark E.




                                                                                     29
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                 Clarion County
                                       Active
ID#            Attorney
35158          Hundertmark, Wayne H.




                                                                                     30
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     York County
                                       Active
ID#            Attorney
88812          Dunn, Stephen James




                                                                                     31
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                 Huntingdon County
                                      Active
ID#            Attorney
18331          Ody, David Alan




                                                                                     32
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Berks County
                                           Active
ID#            Attorney
35238          Althouse, Kurt
309054         Bell, Andrew Michael
78883          Bentley, Victoria A.
308844         Cammarano, Michael Joseph Jr.
310770         Donohoe, Carol Anne
313349         Robinson, Renee Lynne
28402          Stallone, James Albert




                                                                                     33
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                Berks County
                                  Inactive
ID#            Attorney
21672          Uspal, C. Gary




                                                                                     34
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Blair County
                                          Active
ID#            Attorney
43921          Valko, Terrence Arthur




                                                                                     35
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                  Washington County
                                         Active
ID#            Attorney
309365         DiFrancesco, Jenna Rose
5449           Fergus, Scott H.
310337         Kletzly, Paul William
15602          McCormick, William Jon
86647          Mochnaly, Daniel N.
10035          Saxton, Donald D. Jr.
59650          Stopperich, Mark Carl




                                                                                     36
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                Washington County
                                     Inactive
ID#            Attorney
39635          Reed, Diana Lovett




                                                                                     37
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                 Crawford County
                                     Active
ID#            Attorney
38537          Scales, Kemp C.




                                                                                     38
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                       Lehigh County
                                          Active
ID#            Attorney
203436         Fernandez, Amy Michelle
57808          Klees, Aria A.
65841          Lightner, Thomas L.
44029          Siegfried, Timothy J.
21674          Vedomsky, Michael
92654          Wandall, Hilary Martin




                                                                                     39
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                  Lehigh County
                                     Inactive
ID#            Attorney
86196          Meiss, Joseph R.




                                                                                     40
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                   Lehigh County
                             In-House Corporate Counsel
ID#            Attorney
315532         Frankel, Jordan




                                                                                     41
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Delaware County
                                           Active
ID#            Attorney
51970          Allie, James Michael
83756          Cannon, Frances J.
42930          Carpenter, Robert A. Jr.
35199          Carruthers, Elizabeth Read
92656          DeLuca, Jennifer Lynne
83105          Gray, Derek Weld
71440          Grillo, Anthony
47861          Habina, Louis Keith
86693          Handler, Sean M.
77565          Hoffman, Sharon
26160          Lippincott, Nicholas S.
87199          Malenfant, Terri C.
321694         Martinicchio, Thomas Joseph
208419         McAlpine, Mark Lloyd
3599           McElroy, Richard P.
306960         McGrath, Michelle Christine
203700         McMahon, Shana
315710         Mehdizadeh, Andrew Kavon
8982           Noel, George P.
317139         Opet, Julianne
13295          Phelan, Albert F.
316026         Phillips, Andrew Campbell
83385          Ratigan, Brendan Dennis
46701          Reardon, Regina Coeli
32237          Rohde, David Leland
73527          Slinkard, Mary Vassallo
18475          Stewart, Jackson M. Jr.
75389          Su, Yeechun
37671          Unger, Stephanie Sher
61338          Valz, Norman M.
321535         Waring, Ashley Nikole
19425          Weiss, Eric A.
32358          White, Jo F.




                                                                                     42
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Delaware County
                                          Inactive
ID#            Attorney
82339          Carter, Dolores Marie
12115          Cooper, Alan
28111          Gallagher, Howard J. III
314008         O'Callaghan, Kyle P.
38992          Ryan, John Elliot
70214          Tracy, Linda Ann




                                                                                     43
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Delaware County
                           In-House Corporate Counsel
ID#            Attorney
317097         Dee, Deborah Paige




                                                                                     44
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Mercer County
                                         Active
ID#            Attorney
62350          Clemenza, Vasiliki John
205197         Mergl, Ryan A.




                                                                                     45
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                  Beaver County
                                     Active
ID#            Attorney
27449          DeBord, Michelle
5287           Petrush, John J.
307225         Urick, Nicholas




                                                                                     46
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Warren County
                                        Active
ID#            Attorney
21210          Hernan, Richard A. Jr.




                                                                                     47
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Montgomery County
                                          Active
ID#            Attorney
40184          Abrams, Dennis M.
63349          Beck, Basil David III
326783         Bernlohr, Christian Timothy
89464          Best, Amber Alicia
81839          Bhatia, Veenita
3777           Bluestein, Ronald
323922         Blumenthal, Seth Daniel
91794          Brogley, William Paul
313123         Brooks, Justin Silver
202445         Byrd, April Marie
84419          Capuano, Stephanie
306889         Chen, Kathleen Chia Ling
202451         Chestnut, Kenniah C.
73417          Colletti, Sisa M.
86587          Conley, Frank James
54143          Conn, Andrew G.
205214         Cruz, Shaela
202953         Cummings, Tammy Denise
321685         Danier, Nathalie
49146          Decker, Julie Hopson
52601          Diorio, Joseph A.
83288          Falin, Robert Martin
71862          Fridey, Jeanne E.
316223         Gallagher, Neil Ryan
319605         Gaughan, Shannon Kathleen
23400          Gold, Alan Steven
25724          Goldenberg, Bruce
205467         Greco, Leonard Paul
82192          Hammes, Faith Craig
66615          Haviland, Donald E. Jr.
307713         Heideck, Karl
201382         Jacobson, Jared A.
208662         Jones, Kristin Jean
4848           Kellogg, Thomas R.
33813          Kelly, Kevin Joseph
59713          Kessler, Andrew D.
207586         Lopoten, Eric Michael

                                                                                     48
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Montgomery County
                                           Active
ID#            Attorney
33605          Malloy, Dorothy Anne
94822          Marino, Michael F.
21759          McHugh, Patrick M.
83890          McMonagle, Patrick J.
77252          Miraglia, Thomas J.
326784         Mooney, Matthew Peter
90849          Moretsky, Alexander
323244         Morris, Catherine
36166          Mullen, Kenneth L.
41050          Murland, Alex J.
57494          Murtaugh, Robert J.
315307         Myers, Patrick J.
311073         Paris, Modesta Beatriz
86200          Peters, Frederick Leo II
4551           Picotte, Peter J. II
83585          Platt, William H. II
89630          Reynolds, Jennifer L.
70734          Ricciardi, Louis C.
48407          Robins, Kevin Patrick
19647          Rosenbluth, Jay Lieb
310816         Ross, Sandra Rhee
47155          Scarlato, Paul John
83362          Schafkopf, Gary
25978          Schanbacher, Walter W.
317394         Serrano-Torres, Elba Noelia
37029          Solomon, Ronni Paula
26975          Sweeney, Ellen M.
67020          Timoney, Patrick C.
82383          Troilo, Louis M.
201064         Walters, Stephanie Teaford
61522          Wilson, Christopher S.
43332          Woldow, Pamela H.
49096          Wright-St. Hill, Jennifer
201552         Zillas, Damien




                                                                                     49
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Montgomery County
                                          Inactive
ID#            Attorney
4959           Acton, David
312766         Bardsley, Clymer Downer
315192         Battaglia, Stephanie Marie
68689          Brewer, Laura Way
62657          Cardy, Jennifer E.
16033          Corbman, Scott K.
201248         Fiala, Melissa Kay
28478          Gadsden, Thomas Parker
48272          Granoff, Cindy Joy
4440           Hanzelik, Carl H.
206035         Harper, Heather Ann
325426         Lattimore, Ashton Rene
85361          Miller, Virginia Irene
205846         Moffitt, Jill Marie
90229          Pham, Khoi T.
47652          Piper, Maryann Rogers
60349          Rhodes, Kimberly L.
4188           Rosenbaum, James L.
82806          Scott, Jane Helena
321321         Shaw, Daniel William
80728          Sill, David William
43359          Stern, Gregory Paul
82414          Willner, Jennifer Auerbach
82473          Willner, Michael Benjamin




                                                                                     50
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                Montgomery County
                            In-House Corporate Counsel
ID#            Attorney
209828         Duane, Vincent Paul




                                                                                     51
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Franklin County
                                         Active
ID#            Attorney
22381          Antoun, Frederic G. Jr.
92129          Arnoult, William Scott




                                                                                     52
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Monroe County
                                        Active
ID#            Attorney
202507         Amici, Nancy Abbott
88436          Chavar, Dina
308012         Weiner, Ira Elliot




                                                                                     53
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                 Lackawanna County
                                        Active
ID#            Attorney
314426         Fiscus, Michael Edward
64689          Jones, Christopher B.




                                                                                     54
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                   Cambria County
                                          Active
ID#            Attorney
33303          Sheridan, Christopher F.
27901          Walsh, James Richard




                                                                                     55
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Centre County
                                       Active
ID#            Attorney
326461         Hurt, David Victor




                                                                                     56
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                   Centre County
                                         Inactive
ID#            Attorney
200848         Smalley, Andrew Michael




                                                                                     57
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Butler County
                                           Active
ID#            Attorney
72556          Ascher, Jonathan Craig
209262         Bartley, Richard John
315464         Cheponis, Kelly Christine
51387          Deoras, Monica Bhanu
313817         Kalina, Matthew J.
28903          Lenns, Charles A.
204070         Muscatello, Aaron Salvatore
76239          Nudi, Vincent Paul
318303         Skalos, Kristin Lauren
323372         Smith, Samantha Ann




                                                                                     58
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                       Butler County
                                         Inactive
ID#            Attorney
67151          Srock, Christopher P.




                                                                                     59
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                   Butler County
                            In-House Corporate Counsel
ID#            Attorney
318274         Thompson, Krista Lynn




                                                                                     60
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Lebanon County
                                         Active
ID#            Attorney
34867          Garvey, Vincent R. Jr.
65551          Hitchings, Joseph Lance
6389           Wolf, Frederick S.




                                                                                     61
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                Jefferson County
                                     Active
ID#            Attorney
39035          Long, David C.




                                                                                     62
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                    Pike County
                                      Active
ID#            Attorney
60091          Jones, John W. Jr.




                                                                                     63
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Perry County
                                        Active
ID#            Attorney
92102          Potter, Sean Andrew




                                                                                     64
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                     Out of Country
                                          Active
ID#            Attorney
310506         Kellogg, George Leon III
58645          Modaber, Alexander A.
22102          Ngiraklsong, Arthur
90193          Waddy, Laurie Elizabeth
321405         Wang, Jun




                                                                                     65
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Out of Country
                                         Inactive
ID#            Attorney
56783          Mori, Suely
31932          Sellers, Patricia S.




                                                                                     66
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                         Out of State
                                           Active
ID#            Attorney
201447         Acevedo, Jason Thomas
84905          Ackerman, Glenn Anthony
320303         Alderson, Paige Jessica
318202         Allogramento, Philip William III
317069         Anderson, Jarryd Eric
320924         Andris, Jr., James M.
86623          Angelich, George P.
314874         Apicella, Paul Wyatt
204314         Asselin, Peter Richard
326611         Baimbridge, Alison Leigh
86176          Bamford, Sean Patrick
62504          Bancroft, Anne Ciesla
310056         Barger, James Douglas
307770         Barnett, Lisa Mebane
68122          Bartow, Ann M.
72533          Bavaro, Susan P.
325340         Beaye, Wilfred Towieh Jr.
56945          Behr, Martin Kenneth III
39048          Bennie, Joseph John
56647          Bhasin, Shabnam
82145          Bidelman, Marlene J.
57069          Biehl, James
313179         Biggs, Brian Andrew
201061         Billings, Eric Lawrence
88629          Black, David Daniel
208978         Blaine, Matthew Kostiuk
59768          Blake, Melvyn A.
54102          Block, Dennis E.
322320         Blouin, Daniel Patrick
321544         Boatright, Micajah Daniel
322312         Bokosha, Terence
65964          Bosch, Gerard Richard
31764          Bove, Beverly Lynn
306404         Bowen, Alice Caroline
49618          Boyle, Dennis Edward
207538         Branche, Benjamin Thunder
202635         Breit, William David

                                                                                     67
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Out of State
                                            Active
ID#            Attorney
310586         Brooks, Dustin Todd
315115         Brown, Vanessa Renee
81915          Browndorf, Matthew C.
93803          Calcaterra, Regina Marie
32027          Caldbeck, Weldon Stephen
92693          Calvet, Maria Gonzalez
314779         Campanelli, Michael Andrew
318282         Cannizzaro III, Vincent J.
310305         Cassidy, David Edward
317191         Chamberlin, Jay William
324983         Champion, Ashley Elizabeth
66669          Cherdak, Erik Benjamin
51073          Cohn, Debra Leanne Wrobel
312870         Colao, Joseph Gregg
90848          Coleman, Thomas S.
321459         Connolly, Erin Elizabeth
43350          Conroy, Carol
325522         Cook, Kerryann Marie
321765         Cooke, Jesse John
2530           Corsetti, Vincent B.
209795         Costello, Irene Marie
308040         Cotten, Chad
312010         Cousins, LaDonna Marie
313338         Cucco, Joseph Henry
69058          Curran, James P. Jr.
89281          Curtis, Paul
315795         Curtis, Taylor Marie
85418          Daly, Colin Michael
94492          Darby, Johnna M.
315636         Darling, Heather Jo
63615          Davis, James Hampton
46768          Deal, Joseph D.
88563          DeLeo, Patricia Ann
79741          Diaz, Jo Ann Veltrup
66771          Diggs, Edward W.
316094         DiPrinzio, Carol Ann
95093          DiTomo, John Patrick

                                                                                     68
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                         Out of State
                                           Active
ID#            Attorney
47495          Domingo, Rhoda Wilkinson
313106         Doyle, Alison Lee
54177          Dratch, Barry A.
201816         Dube, Dimitri
207234         DuBose, Ben Kelly
44851          Duffy, Diane Theresa
76643          Dzien, Laurie Ann
315122         Embrey, Jennifer Bailey
63625          Erickson, Jeffrey A.
320973         Esser, Brittany
317312         Eyet, Matthew Travis
324834         Falkenstein, Francis John
12240          Famiglietti, John R.
86994          Fazio, Roy Christopher
47585          Feller, Mary Capuano
321636         Figueroa, Carl
204725         Finnessey, Samuel John Jr.
310616         Firkel, Eric Michael
76537          Fogel, Stefanie J.
58393          Forshner, Gary S.
15261          Fox, Lawrence J.
210350         Fox, Shawn Paul
66695          Foytlin, Karen Ann
65643          Friedman, Jeffrey Scott
203518         Fry, Gretchen Elaine
310021         Gabriel, Mark Thomas
88437          Gage, Sarah Cassidy
10071          Gallagher, Edward M.
315190         Gallagher, Michael J. Jr.
317446         Gates, Martin Stanley
327093         Gershowitz, Danielle
314562         Gespass, Daniel Jacob
323948         Gianakis, Jerry
82752          Gierlich, Nancy
207061         Gillece, Katelyn Marie
88428          Glavis, Rachel White
310158         Gnudi Kalocsay, Robyn Maria

                                                                                     69
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Out of State
                                          Active
ID#            Attorney
320323         Goebel, Adam Tanner
41746          Goldberg, Susan Lynn
31656          Gordon, Daniel A.
306988         Graham, Stacey
95045          Green, Nancy Ann
322396         Grose, Alexis Shaena Talbot
89866          Guiton, Christopher J.
26448          Haddon, Phoebe A.
88495          Hall, Stephen Edmund
74484          Hanna, Barbara Timmeney
68087          Haverly, Martin D.
61796          Hay, Bruce Lawrence
66370          Hayhurst, Steven Blaine
39576          Hedinger, Robert
205481         Hekhuis, Jeremy Lee
34110          Herrera, Mark E.
82934          Higgins, Brian Scott
201838         Hines, Conan Richard
311633         Hope, Walter Joseph
28302          Howard, James Elliot
33269          Howarth, Henry III
203709         Humes, Nichole E.
320452         Ira, Lauren Jonas
90540          Jarvis, Lori Elliott
201917         Jensen, Keith Michael
90362          Jones, Marquis DeLafayette Jr.
309922         Jonsson, Karl Thomas
38180          Kane, Bradley Harold
320412         Kanoff, Daniel Ryan
69918          Kanzler, Catherine Healy
65129          Kaplan, Steven H.
83181          Keifer, Christopher Andrew
43196          Kelton, C. Annette
324038         Kopco, Jeffrey Alan
52526          Kowalewski, Stephen Louis
325149         Krahe, Liam Thomas
208424         Kumor, Heather Marie

                                                                                     70
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                         Out of State
                                            Active
ID#            Attorney
80229          Kvetan, J. Michael
312582         Lacap, Henry
201175         Lamparter, Heather
307964         Langel, Casey Rutledge
319644         LaPorta, Guido Robert III
53545          Layton, Elaine L.
52443          Lazo, Jacqui Fiske
75377          Lee, Brian David
319653         Lehman, Bradley Paul
315495         Leister, Daniel A.
313169         Leshinski, John Joseph III
71416          Lesko, Robert Patrick
69954          Levenson, Neal Elliott
64466          Levenson, Scott Craig
322271         Levy, Christopher Jerome
88824          Lieberman, Ronald G.
312792         Lipari, Joseph
84975          Lipkin, Gary William
22098          Long, James C. Jr.
319198         Lowe, Danielle Renee
66096          Lowe Johnson, Sherry D.
37927          Lubimir, John Anton
317364         Lute, Melvin Leon Jr.
319775         Madin, Khaled
82728          Manganello, Christopher M.
72602          Marcus-Stanley, Elizabeth
209803         Martin, Chad Jeffrey
88788          Martinson, Richard D.
84225          Mayer, Christopher S.
47427          McCarty, William H. Jr.
318659         McCowan, Allison Jean
316831         McCullough, Christopher Burns
162056         McDonough, Sean M.
321996         McGinley, Kathleen
311748         McGovern, Megan
209757         McGroarty, Shannon Leigh
202259         McGrory, Patrick M.

                                                                                     71
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Out of State
                                           Active
ID#            Attorney
201187         McLaughlin, James Peter 2nd
207737         McMahon, Sharon Lynn
321389         Means, William Clayburn
307707         Meckley, Joellen Catharine
207034         Mendinsky, Clint Lyle
205337         Merriman, Kevin T.
28604          Miksis, Gerald F.
325403         Miosi, Elizabeth V.
325416         Mitchell, Aaron Aubrey
72519          Moazed, Shirine E.
323323         Moore, Andrew W.
307966         Moore, Timothy L.
327984         Morrison, Michael Kolbe
209918         Moynihan, Kenneth Michael
83074          Murphy, Alison Lynne
315684         Murphy, Michael Constantine
307444         Murphy, Robert Emile
204925         Murphy, Sharon Elizabeth
314447         Murray, Amanda Dior
319761         Nassif, Valere Laurence
320410         Navarro, Julio
204486         Neiburg, Michael Sean
58327          Nelligan, Mark Charles
65679          Nelson, Michael Richard
89252          Neugebauer, Gena Marie
43284          Neumann, Jerry Mark
20810          Nevin, Hugh W. Jr.
61031          Newman, Jeffrey S.
73428          Newman, Jeffrey Stuart
318561         Nosko, Douglas Joseph
61588          O'Boyle, Judith Ann
34166          Okin, Michael David
82785          O'Neill, Kathleen Suzanne
315433         O'Riordan, Kevin Michael
318983         Osafo, Nana Abena Asantewaa
316216         Outlaw, Genevieve Rose
90271          Pacho, Jericho B.

                                                                                     72
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                         Out of State
                                           Active
ID#            Attorney
322049         Pakrouh, Tara Christine
20439          Paschall, Philip D.
325018         Patel, Parthiv
317409         Pearson, Jon Theodore
84862          Perez, Elayne Marie
94342          Petigara, Vishal S.
92776          Petrone, John R. II
315157         Pinkston, Andrew Jamel
68905          Powell, Thomas Joseph
92709          Proner, Mitchell Laurence
48222          Radol, Roger Bennett
318292         Ramirez, Richard E.
93946          Rasi, Mary-Noelle
23011          Raucci, Francis J.
205137         Rawls, Danielle Ducre
10614          Reich, Thomas M.
30024          Reinhardt, Gary Steven
313905         Reynolds, Briele N.
312879         Richardson, Ira Andre III
323798         Robert, Sidney Frances
203388         Robinson, Kathleen Heather
315645         Rodas, Rudy Alexzander
206824         Rogers, Melissa Ann
71852          Rohde, Eric Bideaux
72319          Roscher, James Thomas
66260          Rose, Jonathan Gary
313412         Roth, Jarrett Greg
202657         Rubenstein, Melissa Ilana
205923         Saghafi, Tina
204120         Sampson, Mathew Lee
72640          Santori, Peter Dominic
93463          Sawyer, Cara Coyne
326315         Schad, Veronica
62132          Schiller, Wanda Marie
204651         Schwartz, Adam Rafe
206073         Schwartzmiller, Lori L.
87735          Segal, Michael Aaron

                                                                                     73
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                         Out of State
                                           Active
ID#            Attorney
326597         Sellers, Kala Flittner
324922         Shackelford, Pamela Burkardt
323052         Shand, Marcus Wanner
317035         Shea, Christopher Ryan
207855         Sheets, James David
209701         Stow, Meredith Anne
318368         Strandell, Brittany Lin
200873         Stratis, Jennifer L.
307613         Strauss, Sarah Elizabeth
92930          Sullivan, James Michael
310013         Sykes-Saavedra, Joanna
76590          Taney, Francis Xavier Jr.
201027         Thomas, Nakia Paula
40686          Toliver, Jacques Alan
308576         Trabosh, Arykah
71713          Travers, Russell Spencer
30818          Tremont, Helen M.
203489         Tucker, Margaret Hunsicker
93794          Tulloss, Mark Hutchins
209173         Turner, James Whitney Jr.
94540          Turner-Hawkins, Twanda
41767          Ungvarsky, Carole S.
72506          Vecchiollo, Leonard J.
82941          Vedder, Alden W.
86230          Volkman, Rachel
324494         Wajert, Emily Marie
89677          Warren, Bruce K. Jr.
66706          Watkins-Hamilton, Myra Ann
308468         Webster, Jason Charles
46591          Weis, Janice E.
201069         White, George S.
323393         Wieder, Stephen Ari
86331          Williams, Dionne Savage
317840         Wise, Emily Catherine
49899          Wisniewski, John Scott
312572         Wright, Michael Robert
70061          York, David R.

                                                                                     74
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                      Out of State
                                        Active
ID#            Attorney
205558         York, Lydia E.
61072          Zucker, Lary I.
83628          Zucker, Scott Robert




                                                                                     75
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                         Out of State
                                           Inactive
ID#            Attorney
45858          Abalos, Benjamin M.
51133          Abrahams, Denise M.
315019         Almanza, Elliott Joseph
319275         Altman, Kirk Patton
45275          Amoroso, Henry J.
208175         Anastos, Kristen
73669          Anderson, Lynne D.
25842          Aufhauser, David Dean
46120          Ayvazian, Laurens Mardiros
319244         Baker, Timothy Jacob
90456          Barrera, Alexander J.
306876         Basu, Tanya
208063         Bateman, Janet Marie
45794          Battaglia, Victor Francis Jr.
26937          Behm, R. Jeffrey
78160          Beltrami, Jennifer Fletcher
32820          Bennett, Barry Milton
208142         Berman, Lindsay Nicole
22418          Berry, Robert S.
38690          Bideau, Mark F.
319618         Bishop, Timothy Robert
87216          Blumberg, Theodore Louis
202589         Bonderer, Austin
91289          Bowlds, William Aaron
40940          Bramnick, Andrew
318959         Breton, Christine Beatriz
73479          Brian, Steven J.
85456          Brown, Paul Damon
314354         Brown, Sara Nicole
50394          Bublewicz, John Joseph
75512          Butsavage, Carey Robert
46869          Cade, David Sherman
72423          Cadmus, Stacia A.
72235          Caldwell, Adam Shartzer
64216          Calello, Sheila Elizabeth
310470         Chang, Tracy Ting Yun
308968         Chant-Berry, Shanon Marie

                                                                                     76
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                         Out of State
                                           Inactive
ID#            Attorney
83067          Chase-Walters, Victoria Lynne
56995          Chatterton, Mary M.
91412          Cherner-Ranft, Meghan
18578          Chierici, Donald Robert Jr.
69865          Chociey, Edwin F.
67672          Chynn, Audrey Frances
63375          Cicero, Anita J.
53283          Ciko, Christopher N.
200524         Cirilla, Ashleigh Marie
44216          Clayman, Eric J.
202051         Contreras, Michele Ann
44936          Corbo, Joseph A. Jr.
37756          Corliss, Cynthia L.
317784         Costello, Mary Clare
73981          Costley, Mark F.
92769          Coughlan, Kenneth James
64626          Crawford, Charlotte F.
88542          Crawford, Elyse G.
200092         Crossey, Gina
209603         Curigliano, Robert John
308384         Cutuly, Lauren J.
83652          Daley, Ursula Robinson
202178         Daly, Elizabeth Anne
310635         D'Ancona, Elizabeth Christine
37291          Danien-McCleary, F. Barbara
45477          Davidson, Joel Robert
59888          De Veau, David Ross
209049         Deacon, Christin Elizabeth
309837         Delgado, MariaJose
32146          Demko, Joseph N.
63397          Denning, Richard Scott
41736          DePaso, Thomas J.
43976          DeSimone, Joseph M.
91202          Dibble, Jaime Sue
70098          DiRienzo, Joseph
67522          Doherty, Thomas F.
44191          Dooley, Marlene

                                                                                     77
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                         Out of State
                                           Inactive
ID#            Attorney
80874          Doran, Gregory Nicholas
69591          Dorsey, Douglas Carl
26284          Dorsey, Jay B. III
32761          Duggin, Sarah Helene
208582         Eberhardt, Elisa Nicole
315045         Egger, Casey Meredith
85478          Fay, Christina Pinto
78451          Feldman, Michael J.
52701          Fenner, John W. D.
201761         Ferrara, Nicholas Jude
41835          Fiore, Joanne E.
72542          Fitzpatrick, John P.
93482          Ford, Melanie A.
52478          Forti, Carol Ann
204995         Fox, Angel Rose
62802          Fox, Susan
207319         Franks, Chad
318224         Franson, Matthew Joseph
40708          Frederick, Kathleen A.
85394          Fromm, Christopher R.
311563         Garleb, Heather Lynn
319365         Gerard, Raymond Christopher
77913          Gill, Martin Bernard
81171          Giordano, Christine Susan
202137         Glidden, Shawn
66727          Gochman, David Edgar
209395         Goldberg, Melissa S.
209853         Goldsmith, Lee M.
28486          Goodenough, Oliver R.
207628         Gordon, Jacob Alexander
306381         Gore, Heba-Alla Nassef
38284          Greenstein, Marci Ellen
325972         Grimm, Katie Lynn
308260         Gromley, Jason Alan
205232         Grossman, Karly Arin
307958         Gudis, Charlotte L.
76467          Gurrola, Stephanie Lynn

                                                                                     78
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Out of State
                                          Inactive
ID#            Attorney
202583         Haber, David Brian
61466          Haggins, Barksdale W. Jr.
85416          Hall, Maria Anne
308414         Hamrick, Joanna Vague
72408          Hamrick, Steven Jay
205401         Hanna, Stacey Josephine
315350         Harrison, Taylor Romigh
76927          Heaton, Tracey L.
71463          Hebert, Paul Andrew
203624         Heidary, Shirin
67257          Hess, Adam Russell
319745         Hester, Kathryn Rose
59331          Hickey, Eugene F. II
89003          Hicks, William Clayton
50747          Hoffler, Tricia Purks
78170          Hoffman, Brent Lee
92309          Hoffman, Darin Anthony
83082          Hofmann, Elke Andrea
56336          Horan, Michael Patrick
310029         Huf, Robert Jason
52101          Hughes, Christine Grinde
65046          Hurley, Laurie Ann Baird
63049          Jacobs, Lisalyn Raquel
307904         Jandu, Anita
86088          Jayma, Dawn N.
22562          Johnson, Lawrence E.
326333         Jones, Robyn Danielle
30746          Kane, Barbara Stewart
306795         Kania, Joseph Paul
69032          Katsas, Gregory George
44143          Kaufman, Stephen Henry
311072         Kelley, Jamuna Devi-Dasi
306856         Kelley, Kathryn Mary
202731         Kenney, Anne L.
61854          Kenny, Dennis
45991          Kerdesky, Henry J. M.
72279          Khan, Monica Yasmin

                                                                                     79
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Out of State
                                          Inactive
ID#            Attorney
307725         Khellah, Mary Fayez
47988          Kibrick, Madeline H.
63308          Killen, Craig Nelson
63488          Kimmich, Joan M.
76764          King, Richard M. Jr.
20793          Kinstlick, Riva F.
67649          Kirsch, Karen Fullum
47408          Klee, Ann Renee
31541          Kligerman, Julie
44342          Klur, Lawrence R.
37215          Kobler, Scott Arthur
70114          Kohler, Mary R.
54830          Labaton, Mark
67645          Lammers, Eric Scott
30088          Laskin, Carol F.
203495         Lee, Grace
203957         Lehman, Theodore Hurst
204492         Lembesis, Petros Efstathios
318532         Leonard, Lila Bagwell
43288          LeSourd, Nancy Oliver
78291          Levinson, David Aaron
317388         Liddell, James Clark
56954          Lindenberg, Deborah P.
31068          Lynch, Mark Steven
52039          Maniaci, Vincent Michael
70632          Marcus, Juliet Carbonell
200332         Mareino, Vincent James
201988         Marion, Jeffrey Edward
317347         Martin, Jennifer Elizabeth Steele
69089          Maynard, Otis Velie
63982          McConnell, Mary Elizabeth
315203         McDonald, Adrienne Michele
313114         McGarvey, Marisa G.
51217          McLaughlin, Julia F. Halloran
90032          McManamy, Laura J.
209563         Mendez Roman, Alejandro
45772          Messick, Robert M.

                                                                                     80
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Out of State
                                           Inactive
ID#            Attorney
57124          Metro, Joseph W.
201209         Metz, Randy Scott
63846          Midlige, Michael F.
10243          Mikesic, Nicholas J.
310696         Milla, Christopher Daniel
209766         Moersfeler, Michelle Marie
45582          Mogerman, Richard Mark
41410          Moore, Cathy E.
78630          Morgenroth, Sharon A.
307742         Morris, Katie Nicole
210245         Morris, Keith Eric
80997          Motola, Niza Maria
63986          Mucklewee, James M.
321633         Najemy, Laura Cristina Nastase
81413          Needleman, Ira J.
72447          Nicholas, Mark Howard
80302          O'Connor, Stacy Navarro
87150          Orsen, Melissa Jill
77230          Ortman, Bradley L.
210007         Oughton, Kathryn M.
61638          Palermo, Philip A.
25962          Pantaleo, Peter
82761          Papaioanou, George
318029         Parham, Shalamar
202427         Park, Joo Y.
314343         Passero, Ashley Ryan
58700          Patrizio, Paul Leonard
94164          Patton, Kathryn Lucy
313778         Perez, Celia Rose
60930          Perry, Michael R.
29189          Peskin, Stephan H.
73628          Peterson, Matthew David
52252          Petraschuk, Stanley Joseph
87581          Pfeiffer, Julie Marie
310793         Popovich, William Julius Jr.
314827         Poth, Christian Steven
82909          Prettyman, Thomas Clifton

                                                                                     81
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Out of State
                                           Inactive
ID#            Attorney
57304          Prince, Terence Byrnes
309600         Quattlebaum, Megan
48863          Reed, James B.
204735         Reilly, Catherine Rosato
43614          Rifkin, Mark Carl
4182           Ring, Laurence
78474          Ripley, Robert Florentine
309626         Ritchie, Sean Patrick
59754          Robertson, James Acre IV
90840          Rodgers, Andrea Carter
68679          Rodriguez, Edwin
47880          Rose, Leon H.
47853          Roth, Sandra Zheutlin
321745         Roth-Moore, Andrew John
312467         Rotzell, Kimberly Ann
77580          Rumberger, E. Thom Jr.
67647          Russell, Diane Marie
203972         Russell, Gillian Marum
45231          Russo, Cynthia M.
317243         Rust, Sean Steven
61568          Ryan, Kathleen Meehan
201989         Sachar, David John
78432          Saunders, Brenton Lawrence
76966          Schano, Sarah Kane
318490         Schock, Kevin Ronald
33300          Schoon, Eugene A.
86850          Schurer, Laura A.
318048         Schuster, Joseph James
45323          Scott, Donna Marie
323083         Scudder, Penelope Ann
315712         Shaeffer, Rebecca Christine
319940         Shah, Hooma
318953         Sheikh, Jawad Ahmad
72434          Shelanski, Howard Adam
85149          Sheridan, Michael T.
310806         Shervington, Kristi Celeste
201554         Shindel, J. Peter Jr.

                                                                                     82
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                         Out of State
                                           Inactive
ID#            Attorney
64586          Simones, Thomas Constantine
68641          Slade, Georgiana J.
93562          Smith, Stephen E.
81515          Socha, Alexa Ann
320176         Soni, Prerna
319056         Sparacio, Micole Catherine
313380         Sperling, Jennifer Helene
318328         Spinale, Kristen Nicole
90357          St. John, Christopher P.
325012         Stanislaus, Brandon Glenn
40490          Stein, Laura Robin
320398         Steinberg, Jared
93322          Stewart, William R. III
77823          Sulit-Peralejo, Apple Blossom
64767          Sullivan, Diane M.
60285          Sullivan, Kimberly
207000         Surman, Joseph Stanley Jr.
49081          Szipl, Joerg-Uwe Volker
71620          Tafapolsky, Alan
70536          Terrell, Julius Patrick
74814          TeSelle, David K.
94755          Thomas, Katherine Aquavia
60355          Tillinghast, Pamela
73866          Trivette, Mark Edward
81477          Twardziak, Colleen M.
318045         Walker, Lisa Na'Imah
24697          Warren, Arthur A.
318894         Warshaw, Benjamin Martin
56175          Weikers, Ann
94224          Weinstein, Jeffrey L.
207341         Welch, George John Jr.
88955          West, Thomas C. Jr.
314818         Wetering, Tyler Chester
319230         Wetzel, Amber Lynn
59874          Whitaker, Mark Laurence
79436          Whyte, Kristi M.
48536          Wilcox, James Francis

                                                                                     83
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                        Out of State
                                          Inactive
ID#            Attorney
311866         Williams, Amar Jaliil
312752         Wing, Shannon Riddell
86711          Wingfield, Alita T.
54967          Wolfe, Arbelyn Elizabeth
314868         Yanni, Vincent Edward
47864          Zarcone, Michael A.
75202          Zeigler, David Richard




                                                                                     84
              Disciplinary Board of the Supreme Court of Pennsylvania
              Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
                                       Out of State
                              In-House Corporate Counsel
ID#            Attorney
326970         Hankins, Brock Austin
325343         Riter, Linda




                                                                                     85
                         Disciplinary Board of the Supreme Court of Pennsylvania
                         Attorneys Certified for Administrative Suspension             08/12/2020
Year: 20-21
Code    County                                  Total   Active   Inactive In House   Temp   Foreign

01      Philadelphia                              148     128         15        5       0            0
02      Lancaster                                  11       9          2        0       0            0
03      Northampton                                 6       6          0        0       0            0
05      Allegheny                                 120     105         14        1       0            0
06      Erie                                        1       1          0        0       0            0
07      Bucks                                      25       19         6        0       0            0
08      Northumberland                              1       1          0        0       0            0
09      Cumberland                                  9       3          6        0       0            0
10      Westmoreland                                7       7          0        0       0            0
11      Luzerne                                     4       3          1        0       0            0
12      Dauphin                                    15       10         4        1       0            0
15      Chester                                    35       25        10        0       0            0
16      Somerset                                    1       0          1        0       0            0
18      Clarion                                     1       1          0        0       0            0
19      York                                        1       1          0        0       0            0
20      Huntingdon                                  1       1          0        0       0            0
23      Berks                                       8       7          1        0       0            0
24      Blair                                       1       1          0        0       0            0
27      Washington                                  8       7          1        0       0            0
30      Crawford                                    1       1          0        0       0            0
31      Lehigh                                      8       6          1        1       0            0
32      Delaware                                   40       33         6        1       0            0
35      Mercer                                      2       2          0        0       0            0
36      Beaver                                      3       3          0        0       0            0
37      Warren                                      1       1          0        0       0            0
38      Montgomery                                 96       71        24        1       0            0
39      Franklin                                    2       2          0        0       0            0
43      Monroe                                      3       3          0        0       0            0
45      Lackawanna                                  2       2          0        0       0            0
47      Cambria                                     2       2          0        0       0            0
49      Centre                                      2       1          1        0       0            0
50      Butler                                     12       10         1        1       0            0
52      Lebanon                                     3       3          0        0       0            0
54      Jefferson                                   1       1          0        0       0            0
60      Pike                                        1       1          0        0       0            0


                                                                                                    86
                         Disciplinary Board of the Supreme Court of Pennsylvania
                         Attorneys Certified for Administrative Suspension         08/12/2020
Year: 20-21
65      Perry                                       1       1        0       0     0             0
OC      Out of Country                              7       5        2       0     0             0
OS      Out of State                              604     299      303       2     0             0
Total                                            1194     782      399      13     0             0




                                                                                                87